Citation Nr: 1000173	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967 and from January 1968 to January 1970.  He died 
on November [redacted], 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Cleveland, Ohio, which, in pertinent part, denied the 
claim.  

The appellant testified before a Decision Review Officer at a 
November 2007 hearing at the RO.  A transcript has been 
associated with the file.

The appellant requested a personal hearing before a Member of 
the Board at the RO in her September 2007 substantive appeal.  
The appellant failed to report for her scheduled hearing in 
September 2008.  She submitted a statement explaining that 
she had been unable to secure transportation to the hearing, 
but did not request rescheduling.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was service-connected for diabetes mellitus type 
2 during his lifetime, among other disabilities.  The 
Veteran's certificate of death indicates that he died of a 
cerebrovascular accident of unknown etiology; pancreatic 
cancer was listed as a significant contributing factor.  The 
appellant currently claims the pancreatic cancer and the 
cerebrovascular accident were results of his service-
connected diabetes.  

During his lifetime, the Veteran filed for service connection 
for pancreatic cancer in June 2005, indicating that his VA 
physician, Dr. C.W., had opined that the cancer "could very 
have" been related to his diabetes.  The Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
opinion, expressed as "could very well have," is too 
speculative to support a grant of service connection for the 
cause of the Veteran's death.  Nevertheless, there is 
sufficient evidence to warrant an opinion pursuant to VA's 
duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file for a VA medical 
opinion to determine whether the Veteran's 
metastatic pancreatic cancer or 
cerebrovascular accident were as likely as 
not etiologically related to the service-
connected diabetes mellitus, type 2.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


